Title: To John Adams from Nicolaas Van Staphorst, 11 October 1790
From: Van Staphorst, Nicolaas,Van Staphorst, Jacob
To: Adams, John



Amsterdam 11. October 1790.

We beg leave to introduce to your Excellency’s acquaintance, the Bearer Mr. Joseph Ceracchi Native of Rome & an eminent Sculptor, requesting your Excellency to render him every service and civility in your Power, under our assurance of his being well worthy of them, and that your Excellency will thereby particularly oblige those who on similar & all other occasions are with great regard & respect.
Your Excellency’s / Most obidt. & humble Servants
N & J. Van Staphorst & Hubbard